

EXHIBIT 10.4


AMENDMENT NUMBER 6
TO LICENSE AGREEMENT


This amendment dated as of November 15, 2008 (the “Sixth Amendment”)  further
amends the License Agreement dated December 9, 1996, as amended by Amendments
Number 1 through 5 thereto (referred to herein as “the Agreement”) by and
between Coach, Inc. (“Licensor”) and Movado Group, Inc. (“MGI”) and Swissam
Products Limited (“SPL”) as licensees (collectively, “Licensee”).


WHEREAS, the parties desire to make certain additional changes to the Agreement
as set forth below:


NOW THEREFORE in consideration of the mutual covenants and the premises set
forth herein, the Agreement is hereby amended as follows:


1. Non-Licensor Channels.  Section 1.3 shall be amended and restated as follows:


1.3  
“Non-Licensor Channels” shall mean retail outlets and wholesale distributors not
controlled by Licensor, including (without limitation) department stores,
jewelry store chains, Licensee Special Accounts and Licensee-Affiliated
Retailers.



2.          Licensee-Affiliated Retailers. The following language shall be added
as Section 1.12 of the Agreement:


 
       1.12 “Licensee-Affiliated Retailer(s)” means any retail store(s)
controlled by    Licensee.



 
3.          Licensor Approval. Section 8.4 shall be amended and restated as
follows:



 
             8.4  Subject to Paragraph 8.6, Licensee, working closely with
Licensor, shall be responsible for the world-wide manufacture and distribution
of Licensed Products, provided, however, that Licensee shall not, without the
prior written approval of Licensor, which approval shall not be unreasonably
withheld or delayed, sell or distribute Licensed Products to any Non-Licensor
Channels (including, for the avoidance of doubt and without limitation,
Licensee-Affiliated Retailers) that are not Authorized COACH Retailers. The
parties acknowledge that from time to time Licensor may approach Licensee to
discuss whether particular approved retail outlets and/or Authorized COACH
Retailers should remain as approved outlets and/or Authorized COACH Retailers  





**  CONFIDENTIAL PORTIONS OF THIS EXHIBIT HAVE BEEN OMITTED FROM PAGE 2 AND
FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION (“SEC”) PUSUANT TO
RULE 24b-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS AMENDED (“1934 ACT”)












 
4          Royalties.  Section 11.1 shall be amended and restated as follows:



11.1  
Licensee shall pay to Licensor a royalty based on Licensee’s sales of the
Licensed Products to all Non-Licensor Channels.  The sales to which the royalty
rates will be applied (except for sales to Non-Licensor Channels (non-US),
wholesale distributors and Licensee-Affiliated Retailers (as defined below))
shall be based on Wholesale Price as in effect in the United States when such
sales are made, and no reduction of the royalty shall be allowed for discounts
given off Wholesale Price.



(a)  
With respect to Licensee’s sales to Non-Licensor Channels (non-U.S.) and
wholesale distributors, the sales to which the royalty rates will be applied
shall be based on actual invoice price net of all taxes, duties, freight,
insurance and credits for returns actually made, but no deduction shall be made
for discounts for cash or prompt payment or for uncollectable accounts.  In the
case of sales to any wholesale distributor controlled by Licensee, “actual
invoice price” in the previous sentence means the actual invoice price for such
Licensed Products when first sold by any such wholesale distributor to any
entity not controlled by Licensee.

 
(b)  
For Contract Years 2007 through 2015, the base royalty rate applied to
Licensee’s sales shall be * .



 
(c)
Licensee shall be permitted to sell to Licensee-Affiliated Retailers on the
following terms and conditions:



(i)  The base royalty applied to Licensee’s sales of the Licensed Products to
Licensee-Affiliated Retailers shall
be                    *                                   of the
Licensee-Affiliated Retailers’ actual retail sales price for such Licensed
Products;


(ii)  No more than   *   of sales of Licensed Products at any full price
Licensee-Affiliated Retailer location in any Contract Year shall consist of
“retail close-out” products (defined for this purpose as Licensed Products
sold  *  for such Licensed Products).  In the event that any such
Licensee-Affiliated Retailer location exceeds such maximum, then the royalty
rate due and payable to Licensor by Licensee for such Licensed Products shall be
equal to three (3) times the normal royalty rate for non-closeout products,
which royalty amount shall be in lieu of all other royalties that would
otherwise be due on such Licensed Products; and


(iii)  To the extent that Licensed Products delivered to Licensee-Affiliated
Retailers are not sold in such stores and are subsequently delivered to another
Non-Licensor Channel, then the royalty applied to






*CONFIDENTIAL PORTION OF THIS EXHIBIT OMITTED AND FILED SEPARATELY WITH THE SEC
PURSUANT TO RULE 24b-2 OF THE 1934 ACT




such products shall be the royalty applicable to the Non-Licensor Channel
through which they are ultimately sold.


5.         Section 11.5 shall be amended and restated as follows:

 
11.5  
Licensee shall make its royalty payments to Licensor on a quarterly basis,
together with a statement setting forth the quarterly sales of the Licensed
Products to Non-Licensor Channels and by Licensee-Affiliated Retailers, said
payments and statements being due no later than thirty (30) days following the
end of each Contract Year quarter. All royalty payments shall be made in U.S.
Dollars. Except as provided in paragraph 11.4, Licensee shall not pay royalties
on its sale of Licensed Products to Licensor Channels.



6.         The first sentence of Section 13.2(b) shall be amended and restated
as follows:


 
13.2(b) Within ninety (90) days following the end of each Contract Year of this
Agreement, and within ninety (90) days after the termination of this Agreement,
Licensee shall deliver to Licensor a statement signed by an authorized officer
of Licensee reporting actual sales of the Licensed Products to Non-Licensor
Channels and by Licensee-Affiliated Retailers (based on the applicable U.S.
Wholesale Price, invoice price or actual retail sales price pursuant to Section
11.1 herein), royalties due, royalties paid and advertising expenditures during
the preceding Contract Year.


 


7.        Except as set forth in this Sixth Amendment, the Agreement shall
remain in full  force and effect.


 
8.        This Sixth Amendment may be signed by the parties duly executing
counterpart originals.





IN WITNESS WHEREOF, the parties have caused this Sixth Amendment to be executed
by their authorized officers and to become effective as of the date first above
written.


COACH, INC.




By:
/s/ Todd Kahn

Name: Todd Kahn
Title: SVP & General Counsel






SWISSAM PRODUCTS
LIMITED                                                                           MOVADO
GROUP, INC.




 
By:  /s/ Timothy F.
Michno                                                By:  /s/ Timothy F. Michno

                Name: Timothy F. Michno
              Name: Timothy F. Michno

               Title: Director/ General Counsel
        Title: General Counsel




 
 

--------------------------------------------------------------------------------

 
